Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or
an abstract idea) without significantly more.
Regarding Claim 13:
Step 1 – The claim is drawn to “a non-transitory computer readable medium” and is therefore an apparatus.
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The
limitations of:
Forming a digital model of a dental device 
Setting a material of the first region
Setting a material of the second region
Outputting instructions for forming the dental device
are all data manipulation steps and can be performed by a human mind (i.e. a mental process). The claim does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B- There are no further elements in the claim that amount to significantly more than the
judicial exception (abstract idea). The steps as disclosed are performed on a generic use computer (i.e. judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claims 14-18, these claims do not integrate the abstract idea into a practical
application and they do not recite additional elements that amount to significantly more than the
judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Patent Application Pub No. 2016/0081769 A1). 
Regarding claim 1, Kimura et al. teaches a palatal expander (600, Fig. 6B; ([0030] “the present disclosure provides methods, systems, and devices for expanding an arch of a patient” and [0049] “The arch element can have a width specific to a stage of a treatment plan and can be designed to expand an arch of the teeth of the patient”) comprising: 
a palatal region (603, Fig. 6B) shaped to fit in a patient's upper jaw (see Fig. 6B) and apply a translational force across a patient's palate ([0146] lines 1-6), wherein the palatal region is made of a first polymer material having a rigidity configured to apply the translation force in accordance with a palatal expansion treatment plan (The first 603 and second 602 regions are made of different materials and the arch element 603 is made to be more rigid than the shell 602 ([0157]-[0158]).  The two materials can be polyurethane with different chemical structures to vary rigidity or a polyurethane and a different polymer with different physical properties such as polyvinyl chloride [0047]); 
a tooth engagement region (602, Fig. 2B) having one or more cavities shaped to accommodate one or more corresponding teeth (see Fig, 2B), wherein the tooth engagement region (602) is made of a second polymer material that is less rigid than the first polymer material (The first 603 and second 602 regions are made of different materials and the arch element 603 is made to be more rigid than the shell 602 ([0157]-[0158]).  The two materials can be polyurethane with different chemical structures to vary rigidity or a polyurethane and a different polymer with different physical properties such as polyvinyl chloride [0047]); and 
a junction (see annotated Fig. 2B below) coupling the tooth engagement region and the palatal region (see Figure 6B and [0156] lines 1-13).  

    PNG
    media_image1.png
    504
    654
    media_image1.png
    Greyscale

Regarding claim 2, Kimura teaches the palatal expander of claim 1 (see rejection above), wherein the junction includes an adhesive to bond the palatal region with the tooth engagement region ([0156]; “The mounting element and arch element can be affixed together by any suitable mechanism and can be either releasably or permanently affixed together. This engagement can be… by bonding the two parts together chemically or with an adhesive”).   
Regarding claim 3, Kimura teaches the palatal expander of claim 2 (see rejection above), wherein the adhesive chemically bonds the palatal region with the tooth engagement region ([0156]; “The mounting element and arch element can be affixed together by any suitable mechanism and can be either releasably or permanently affixed together. This engagement can be… by bonding the two parts together chemically or with an adhesive”).   
Regarding claim 4, Kimura teaches the palatal expander of claim 2 (see rejection above), wherein one or both of the palatal region (603) and the tooth engagement region (602) includes a textured joining surface that enhances the bond between the palatal region with the tooth engagement region (see annotated Figure below; the joining perimeters of each region are curved and slotted providing engaging surface areas, which with the adhesive, ensure increased retainment together).  

    PNG
    media_image1.png
    504
    654
    media_image1.png
    Greyscale

Regarding claim 5, Kimura teaches a palatal expander of claim 1 (see rejection above), wherein one or both of the palatal region and the tooth engagement region includes a joining mechanism that mechanically couples the tooth engagement region and the palatal region ([0156] lines 1-13), the joining mechanism include one or more of a spring-type fastener, a press-fit fastening system, an interlocking system, a V-shaped press fit system, and a slotted feature system ([0156]; “the arch element 604. 0156 The mounting element and arch element can be affixed together by any suitable mechanism and can be either releasably or permanently affixed together. Some examples of affixation mechanisms include, sliding a flange into a slot, placing a tab into an aperture… In the embodiment of FIG. 6A, the edges of the arch element that will be adjacent to the shell can be slid into a notch or channel formed in the shell” (see figures 6A-6B)).
Regarding claim 6, Kimura teaches the palatal expander of claim 1(see rejection above), wherein the palatal expander (600) includes two tooth engagement regions each coupled to opposing sides of the palatal region (see tooth regions and corresponding coupling regions 1 and 2 in annotated Figure 6B below).  

    PNG
    media_image2.png
    593
    697
    media_image2.png
    Greyscale

Regarding claim 7, Kimura teaches the palatal expander of claim 1 (see rejection above), wherein the palatal expander is adapted to provide a force ranging from about 8 N and 120 N against either side of an upper palate and/or a lingual side of the teeth ([0049]-[0050]). Kimura teaches that palatal expanders typically apply a horizontal force that spreads the left and right sides of an arch that ranges between 10 N to 50 N, and usually for a short period of time ([0010] lines 1-10). Kimura further teaches that the arch element  of the disclosure is modified to apply loads between 3 N – 9 N since it would be used for a longer period of time (e.g. six months) ([0050] lines 1-5). The teachings of Kimura indicate that the expander’s width can be modified to be capable of providing forces within the range of 10 N to 50 N, and even smaller between 3 N to 9 N, depending on the length of the treatment period. 

Regarding claim 8, Kimura et al. teaches a method of forming a palatal expander ([0104]-[0105]), the method comprising: 
forming a palatal region (603, Fig. 6B) of the palatal expander using a first polymer material having a rigidity sufficient to apply a translation force in accordance with a palatal expansion treatment plan (The device is formed by 3D printing [0105]. The first 603 and second 602 regions are made of different materials and the arch element 603 is made to be more rigid than the shell 602 ([0157]-[0158]).  The two materials can be polyurethane with different chemical structures to vary rigidity or a polyurethane and a different polymer with different physical properties such as polyvinyl chloride [0047]); 
forming a tooth engagement region (602, Fig. 6B) using a second polymer material that is less rigid than the first polymer material (The device is formed by 3D printing [0105]. The first 603 and second 602 regions are made of different materials and the arch element 603 is made to be more rigid than the shell 602 ([0157]-[0158]).  The two materials can be polyurethane with different chemical structures to vary rigidity or a polyurethane and a different polymer with different physical properties such as polyvinyl chloride [0047]), wherein the tooth engagement region (602) includes one or more cavities shaped to accommodate one or more corresponding teeth (see Figure 6B); and 
forming the palatal expander by coupling the tooth engagement region to opposing sides of the palatal region ([0156] “The mounting element and arch element can be affixed together by any suitable mechanism and can be either releasably or permanently affixed together”).  
Regarding claim 10, Kimura teaches the method of claim 8 (see rejection above), wherein the first polymer material is a composite polymer ([0047], the material can be polyurethane) material including fibers or metal material integrated therein (the rigid material of the arch element can be reinforced by a reinforcement material (e.g. a metallic sheet or wire material ([0138] lines 1-9)).  
Regarding claim 11, Kimura teaches the method of claim 8 (see rejection above), wherein coupling the tooth engagement region to opposing sides of the palatal region includes applying an adhesive to joining surfaces of the palatal region and the tooth engagement region ([0156]; “The mounting element and arch element can be affixed together by any suitable mechanism and can be either releasably or permanently affixed together. This engagement can be… by bonding the two parts together chemically or with an adhesive”).  
Regarding claim 12, Kimura teaches the method of claim 11 (see rejection above), wherein forming the palatal region includes forming a texture on the joining surfaces of the palatal region and the tooth engagement region, wherein the adhesive is applied on the textured joining surfaces (see annotated Figure below and [0156]; the joining perimeters of each region are curved and slotted providing engaging surface areas, which with the adhesive, ensure increased retainment together. The manufacturing of the device must include providing those surfaces and applying the adhesive specifically in that location, as it is where the two structures meet).  

    PNG
    media_image1.png
    504
    654
    media_image1.png
    Greyscale

Regarding claim 13, Kimura et al. teaches a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor ([0122] lines 1-4), that when executed by the processor causes the processor to perform a method ([0139]-[0143]) of: 
forming a digital model of a palatal expander ([0131] lines 1-9) including a palatal region (603) and a tooth engagement region (602); 
setting a material of the palatal region to a first polymer material having a rigidity sufficient to apply a translation force to expand a patient's palate in accordance with a palatal expansion treatment plan (the method includes selecting materials for the two regions with varying rigidity [0134] and as established, the materials can be polymers or modified composition polymers such as polyurethane or polyvinyl chloride [0047]); 
setting a material of the tooth engagement regions to a second polymer material that is less rigid than the first polymer material (the method includes selecting materials for the two regions with varying rigidity [0134] and as established, the materials can be polymers or modified composition polymers such as polyurethane or polyvinyl chloride [0047]), wherein the tooth engagement region includes one or more cavities shaped to accommodate one or more corresponding teeth (see fig. 6B); and 
outputting instructions for forming the palatal expander in which the tooth engagement region is joined to the palatal region at a junction (the device is designed to include a junction at which the two regions join (see annotated Figure below and [0156] lines 1-13, which indicates that the medium should be able to output instructions for designing and executing the junction).  

    PNG
    media_image1.png
    504
    654
    media_image1.png
    Greyscale

Regarding claim 15, Kimura teaches the medium of claim 13 (see rejection above), wherein setting the first polymer material comprise setting the first polymer material to a composite polymer material ([0047], the material can be polyurethane) including fibers or metal material integrated therein (the rigid material of the arch element can be reinforced by a reinforcement material (e.g. a metallic sheet or wire material ([0138] lines 1-9), which indicates that the medium must be able to execute instructions for setting this type of property).  
Regarding claim 16, Kimura teaches the medium of claim 13 (see rejection above), further comprising determining the junction so that the translation force is distributed over a region of the tooth engagement region ([0156]; the joining perimeters of each region are curved and slotted providing engaging surface areas, join together to form the junction. The medium must include instructions for creating those joining surfaces during manufacture as they are part of the regions of the device). 
Regarding claim 17, Kimura teaches the medium of claim 13 (see rejection above), further comprising forming the palatal expander from the instructions by an additive manufacturing technique ([0125] and see Figure 4; the medium includes a processor (426) capable of providing instructions for performing a method of forming the device to later send it to a printer (448) for outputting instructions and 3D manufacturing of the device).  
Regarding claim 18, Kimura teaches the medium of claim 13 (see rejection above), further comprising setting a texture on joining surfaces of the palatal region and the tooth engagement region (see annotated Figure below and [0156]; the joining perimeters of each region are curved and slotted providing engaging surface areas, which with the adhesive, ensure increased retainment together. The medium must include instructions for creating those surfaces during manufacture as they are part of the regions of the device). 


    PNG
    media_image1.png
    504
    654
    media_image1.png
    Greyscale


Regarding claim 19, Kimura et al. teaches a dental device (600, Fig. 6B), comprising: 
a first region (603, Fig. 6B) made of a first polymer material having a first rigidity (The first 603 and second 602 regions are made of different materials and the arch element 603 is made to be more rigid than the shell 602 ([0157]-[0158]).  The two materials can be polyurethane with different chemical structures to vary rigidity or a polyurethane and a different polymer with different physical properties such as polyvinyl chloride [0047]); 
a second region (602, Fig. 6B) made of a second polymer material having a second rigidity that is less than the first rigidity (The first 603 and second 602 regions are made of different materials and the arch element 603 is made to be more rigid than the shell 602 ([0157]-[0158]).  The two materials can be polyurethane with different chemical structures to vary rigidity or a polyurethane and a different polymer with different physical properties such as polyvinyl chloride [0047]); and 
a transition region (see annotated Figure below) coupling the first region and the second region, the transition region including a mixture of the first polymer material and the second polymer material (see Figure 6B and [0156] lines 1-13). Since the transition region is formed from both the first region and the second region, and each region is made from a different material, the transition region will comprise both the first and second material. 

    PNG
    media_image1.png
    504
    654
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Patent Application Pub No. 2016/0081769 A1) in view of Parkar et al. (US Patent Application Pub No. 2020/0140614 A1).
Regarding claim 9, Kimura teaches the method of claim 8 (see rejection above), but is silent to it further comprising determining a relative shrinkage factor associated with the first and second polymer materials, and adjusting at least one three- dimensional model for forming the palatal region or the tooth engagement region based on the relative shrinkage factor.  
Parkar et al. teaches a method of forming an article in the same field of endeavor of dental articles made of polymers by additive manufacturing (abstract). Parkar teaches that a cured article is known to shrink less than 5% in volume. Parkar further teaches that the method includes adjusting the digital representation of the article to be scaled to compensate for the shrinkage that is expected to occur to the printed appliance post-polymerization ([0130] lines 1-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the method of Kimura to include considering a shrinkage value and adjusting the digital representation to compensate for it prior to printing and polymerization, as taught by Parkar, because it can provide accuracy and prevent errors due to shrinkage post-polymerization, and overall reduce manufacturing attempts. 
Regarding claim 14, Kimura teaches the medium of claim 13 (see rejection above), but is silent to it further comprising determining a relative shrinkage factor associated with the first and second polymer materials, and adjusting one or both of the palatal region or the tooth engagement region of the digital model of the palatal expander based on the relative shrinkage factor.  
Parkar et al. teaches a medium to instruct for method of forming an article in the same field of endeavor of dental articles made of polymers by additive manufacturing (abstract). Parkar teaches that a cured article is known to shrink less than 5% in volume. Parkar further teaches that the method includes adjusting the digital representation of the article to be scaled to compensate for the shrinkage that is expected to occur to the printed appliance post-polymerization ([0130] lines 1-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the method of Kimura to include considering a shrinkage value and adjusting the digital representation to compensate for it prior to printing and polymerization, as taught by Parkar, because it can provide accuracy and prevent errors due to shrinkage post-polymerization, and overall reduce manufacturing attempts. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 16, 19 and 25 of U.S. Patent No. U.S. Patent Application No. 17/498,736 (henceforth '736). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of ‘736.
Re claim 1: “A palatal expander comprising: a palatal region shaped to fit in a patient's upper jaw and apply a translational force across a patient's palate, wherein the palatal region is made of a first polymer material having a rigidity configured to apply the translation force in accordance with a palatal expansion treatment plan; a tooth engagement region having one or more cavities shaped to accommodate one or more corresponding teeth, wherein the tooth engagement region is made of a second polymer material that is less rigid than the first polymer material; and a junction coupling the tooth engagement region and the palatal region”.
Claim 1 is anticipated by claim 3 (which depends from claim 1) of ‘736:
Claim 1: A three-dimensionally (3D) printed dental device to be worn by a patient, the dental device comprising: a first 3D printed region is made of a first polymer resin material having a first rigidity; a second 3D printed region made of a second polymer resin material that is less rigid than the first polymer resin material; and a junction coupling the first 3D printed region and the second 3D printed region.
Claim 3: The dental device of claim 1, wherein the first 3D printed region comprises a palatal expander that is configured to fit in the patient's upper jaw and apply a translational force across the patient's palate, and wherein the second 3D printed region comprises a tooth engagement region having one or more cavities shaped to accommodate one or more of the patient's teeth.
Re Claim 8: “A method of forming a palatal expander, the method comprising: forming a palatal region of the palatal expander using a first polymer material having a rigidity sufficient to apply a translation force in accordance with a palatal expansion treatment plan; forming a tooth engagement region using a second polymer material that is less rigid than the first polymer material, wherein the tooth engagement region includes one or more cavities shaped to accommodate one or more corresponding teeth; and forming the palatal expander by coupling the tooth engagement region to opposing sides of the palatal region.”
Claim 8 is anticipated by claim 16 (which depends from claim 10) of ‘736:
Claim 10: A method of forming a three-dimensionally (3D) printed dental device to be worn by a patient, the method comprising: forming a first 3D printed region using a first polymer resin material having a first rigidity; forming a second 3D printed region using a second polymer resin material that is less rigid than the first polymer resin material; and forming the dental device by coupling the first 3D printed region to second 3D printed region.
Claim 16: The method of claim 10, wherein the first 3D printed region comprises a palatal expander that is configured to fit in a patient's upper jaw and apply a translational force across a patient's palate, and wherein the second 3D printed region comprises a tooth engagement region having one or more cavities shaped to accommodate one or more of the patient's teeth.
Re claim 13: “A non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to perform a method of: forming a digital model of a palatal expander including a palatal region and a tooth engagement region; setting a material of the palatal region to a first polymer material having a rigidity sufficient to apply a translation force to expand a patient's palate in accordance with a palatal expansion treatment plan; setting a material of the tooth engagement regions to a second polymer material that is less rigid than the first polymer material, wherein the tooth engagement region includes one or more cavities shaped to accommodate one or more corresponding teeth; and outputting instructions for forming the palatal expander in which the tooth engagement region is joined to the palatal region at a junction.”
Claim 13 is anticipated by claim 25 (which depends from claim 19) of ‘736:
Claim 19: A non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to perform a method of: forming a digital model of a dental device to be worn by a patient, the dental device including a first region and a second region; setting a material of the first region to a first polymer resin material having a first rigidity in accordance with a treatment plan; setting a material of the second region to a second polymer resin material that is less rigid than the first polymer resin material; and outputting instructions for forming the dental device in which the second region is joined to the first region at a junction.
Claim 25: The medium of claim 19, wherein the first region comprises a palatal expander that is configured to fit in a patient's upper jaw and apply a translational force across a patient's palate, and wherein the second region comprises a tooth engagement region having one or more cavities shaped to accommodate one or more of the patient's teeth.

Claims 1, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14, 19, 22 and 27 of U.S. Patent No. U.S. Patent Application No. 17/498,73. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of ‘739.
Re claim 1: “A palatal expander comprising: a palatal region shaped to fit in a patient's upper jaw and apply a translational force across a patient's palate, wherein the palatal region is made of a first polymer material having a rigidity configured to apply the translation force in accordance with a palatal expansion treatment plan; a tooth engagement region having one or more cavities shaped to accommodate one or more corresponding teeth, wherein the tooth engagement region is made of a second polymer material that is less rigid than the first polymer material; and a junction coupling the tooth engagement region and the palatal region”.
Claim 1 is anticipated by claim 2 (which depends from claim 1) of ‘739:
Claim 1: A dental device to be worn by a patient, the dental device comprising: a first region made of a first polymer material having a first rigidity; a second region made of a second polymer material having a second rigidity that is less than the first rigidity; and a transition region coupling the first region and the second region, the transition region including a mixture of the first polymer material and the second polymer material.
Claim 2: The dental device of claim 1, wherein the dental device is a palatal expander, further wherein the first region is shaped to fit in a patient's upper jaw and apply a translational force across a patient's palate and wherein the second region comprises a tooth engagement region having one or more cavities shaped to accommodate one or more of the patient's teeth.
Re Claim 8: “A method of forming a palatal expander, the method comprising: forming a palatal region of the palatal expander using a first polymer material having a rigidity sufficient to apply a translation force in accordance with a palatal expansion treatment plan; forming a tooth engagement region using a second polymer material that is less rigid than the first polymer material, wherein the tooth engagement region includes one or more cavities shaped to accommodate one or more corresponding teeth; and forming the palatal expander by coupling the tooth engagement region to opposing sides of the palatal region.”
Claim 8 is anticipated by claim 19 (which depends from claim 14) of ‘739:
Claim 14: A method of forming a dental device to be worn by a patient, the method comprising: forming a first region of the dental device using a first polymer material having a first rigidity; forming a second region of the dental device using a second polymer material having a second rigidity that is less than the first rigidity; and forming a transition region coupling the first region and the second region, the transition region including a homogenous mixture of the first polymer material and the second polymer material.
Claim 19: The method of claim 14, wherein the first region comprises a palatal expander that is configured to fit in a patient's upper jaw and apply a translational force across a patient's palate, and wherein the second region comprises a tooth engagement region having one or more cavities shaped to accommodate one or more of the patient's teeth.
Re claim 13: “A non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to perform a method of: forming a digital model of a palatal expander including a palatal region and a tooth engagement region; setting a material of the palatal region to a first polymer material having a rigidity sufficient to apply a translation force to expand a patient's palate in accordance with a palatal expansion treatment plan; setting a material of the tooth engagement regions to a second polymer material that is less rigid than the first polymer material, wherein the tooth engagement region includes one or more cavities shaped to accommodate one or more corresponding teeth; and outputting instructions for forming the palatal expander in which the tooth engagement region is joined to the palatal region at a junction.”
Claim 13 is anticipated by claim 27 (which depends from claim 22) of ‘739:
Claim 22: A non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to perform a method of: forming digital model of a dental device to be worn by a patient, the dental device including a first region and a second region; setting a first polymer material having a first rigidity for the first region of the dental device; setting a second polymer material having a second rigidity that is less than the first rigidity for the second region of the dental device; specifying a transition region between the first region and the second region, the transition region including a homogenous mixture of the first polymer material and the second polymer material; and outputting instructions for forming the dental device using the digital model.
Claim 27: The medium of claim 22, wherein the first region comprises a palatal expander that is configured to fit in a patient's upper jaw and apply a translational force across a patient's palate, and wherein the second region comprises a tooth engagement region having one or more cavities shaped to accommodate one or more of the patient's teeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772        

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
11/1/2022